1 Reported in 212 N.W. 738.
In this action for divorce on the ground of adultery, the decision below was for the defendant wife on her cross complaint for cruel and inhuman treatment. In addition to the order for judgment of divorce, she was allowed $5,000 as permanent alimony and a further sum of $500 for attorneys' fees. The appeal is by plaintiff from the order denying his motion for a new trial.
It was found that adultery had been committed by defendant as alleged by plaintiff but that he had condoned it. The principal point here is that upon the issue of condonation the decision is opposed by a manifest preponderance of the evidence. The facts are such that discussion would be disagreeable as well as serving no useful purpose. The question was largely one of veracity as between plaintiff and defendant. Our examination of the record has not disclosed anything, the whole case considered, which justifies us in disturbing the findings of fact.
Plaintiff was found possessed of property of the net value of more than $15,000 and a monthly income from his business of more than $300. In that situation, we cannot say that error was committed in awarding permanent alimony of $5,000. In view of the fact that we decline to make any additional allowance here, it is not contended that the attorneys' fee of $500 was excessive.
Order affirmed. *Page 87